DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 88-97, drawn to an endoscope sheath that extends beyond the endoscope to protect it during use, classified in A61B1/00135.
II.	Claims 120-122, drawn to a surgical jig for fixing a tool and an endoscope, classified in A61B1/0014.
III.	Claims 123-128, drawn to a surgical device comprising a jig with an opening for releasably fixing a tool thereto; and an opening configured to receive an endoscope therethrough, the endoscope freely slidable with respect to the jig, classified in A61B1/00128. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a surgical jig which is not an endoscope overtube, classified in A61B1/0014.  See MPEP § 806.05(d).


Inventions III and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the jig which is able to releasable fix both an endoscope and a tool. The subcombination has separate utility such as a jig that doesn’t have to have an opening to receive a scope freely slidable therethrough, classified in A61B1/00135. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a . 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Upon election of any of Inventions I-II, a Species must be elected from Set I:    
Set I: 
Species A; The medical apparatus held together by jigs, as discussed with reference to Figs.20-21.
Species B; The perforator as discussed with reference to Figs. 28a-e. 
Species C; The endoscopic sheath system as discussed with reference to Figs. 1-19, 22-27 and 29-37. 
Upon election of species A, a Species must be elected from Set II:
Set II:
    Species D: The jig-held medical apparatus as discussed with reference to Figs.20a-c. 
    Species E: The jig-held medical apparatus as discussed with reference to Figs.21a-b.
Upon election of species B, a Species must be elected from Set III:    
Set III:
    Species F: The perforator as discussed with reference to Fig.28a.
    Species G: The perforator as discussed with reference to Fig.28b.
    Species H: The perforator as discussed with reference to Fig.28c.
    Species I: The perforator as discussed with reference to Fig.28d.
    Species J: The perforator as discussed with reference to Fig.28e
Upon election of species A or C, a Species must be elected from Set IV:    
The snare as discussed with reference to Fig.2d
The snare as discussed with reference to Fig.3a
The snare as discussed with reference to Figs.5a-b
The snare as discussed with reference to Fig.10a
The snare as discussed with reference to Fig.10b
The snare as discussed with reference to Figs.12a-c
The snare as discussed with reference to Fig.12d
The snare as discussed with reference to Fig.15
The snare as discussed with reference to Fig.16a
The snare as discussed with reference to Fig.17a
The snare as discussed with reference to Figs.18a-c
The snare as discussed with reference to Fig.19
The snare as discussed with reference to Figs.20a-c
The snare as discussed with reference to Figs.24a-b
The snare as discussed with reference to Figs.25a-c
The snare as discussed with reference to Fig.26b 
The snare as discussed with reference to Figs.27a-c
Upon election of species A or C, a Species must be elected from Set V:    
The mapping tool as discussed with reference to Fig.29a
The mapping tool as discussed with reference to Fig.29b
The mapping tool as discussed with reference to Fig.29c
Upon election of species A or C, a Species must be elected from Set VI:    
The ablator as discussed with reference to Fig.30.
The ablator as discussed with reference to Fig.31.
The ablator as discussed with reference to Fig.32.
Upon election of species A or C, a Species must be elected from Set VII:    
The proximal suction assembly as discussed with reference to Fig.2a
The proximal suction assembly as discussed with reference to Fig.2c
The proximal suction assembly as discussed with reference to Fig.2e
The proximal suction assembly as discussed with reference to Fig.11a
The proximal suction assembly as discussed with reference to Fig.35a
The proximal suction assembly as discussed with reference to Fig.35b
The proximal suction assembly as discussed with reference to Fig.35c
Upon election of species C, a Species must be elected from Set VIII:    
The tip as discussed with reference to Fig.1b.
The tip as discussed with reference to Figs.2a-b.
The tip as discussed with reference to Fig.2c.
The tip as discussed with reference to Fig.2d.
The tip as discussed with reference to Fig.2e.
The tip as discussed with reference to Figs.3a-b.
The tip as discussed with reference to Figs.4a-b
The tip as discussed with reference to Fig.4c.
The tip as discussed with reference to Fig.4d.
The tip as discussed with reference to Fig.4e.
The tip as discussed with reference to Fig.4f.
The tip as discussed with reference to Fig.4g.
The tip as discussed with reference to Figs.4h-j.
The tip as discussed with reference to Fig.4k.
The tip as discussed with reference to Fig.4l.
The tip as discussed with reference to Fig.4m.
The tip as discussed with reference to Figs.4n-o
The tip as discussed with reference to Fig.4p.
The tip as discussed with reference to Fig.4q.
The tip as discussed with reference to Fig.4r.
The tip as discussed with reference to Fig.4s.
The tip as discussed with reference to Fig.5a.
The tip as discussed with reference to Fig.5b.
The tip as discussed with reference to Fig.5c.
The tip as discussed with reference to Fig.6o.
The tip as discussed with reference to Figs.11a-b.
The tip as discussed with reference to Figs.12a-c.
The tip as discussed with reference to Figs.13a-c.
The tip as discussed with reference to Figs.16a-b.
The tip as discussed with reference to Figs.17a-c.
The tip as discussed with reference to Figs.17d-e.
The tip as discussed with reference to Figs.18a-c
The tip as discussed with reference to Fig.19.
The tip as discussed with reference to Fig.20.
The tip as discussed with reference to Fig.22.
The tip as discussed with reference to Figs.23a-b.
The tip as discussed with reference to Fig.26b.
The tip as discussed with reference to Figs.36a-c.
The tip as discussed with reference to Figs.37a-b.
Upon election of species C, a Species must be elected from Set IX:    
The sheath tube as discussed with reference to Figs.1a-b. 
The sheath tube as discussed with reference to Figs.2a-b. 
The sheath tube as discussed with reference to Fig.2c. 
The sheath tube as discussed with reference to Fig.2d. 
The sheath tube as discussed with reference to Fig.2e. 
The sheath tube as discussed with reference to Figs.3a-b. 
The sheath tube as discussed with reference to Fig.5a. 
The sheath tube as discussed with reference to Fig.5b. 
The sheath tube as discussed with reference to Fig.5c. 
The sheath tube as discussed with reference to Figs.11a-b. 
The sheath tube as discussed with reference to Figs.12a-c. 
The sheath tube as discussed with reference to Figs.13a-c. 
The sheath tube as discussed with reference to Fig.14. 
The sheath tube as discussed with reference to Figs.16a-b. 
The sheath tube as discussed with reference to Figs.17a-c. 
The sheath tube as discussed with reference to Figs.17d-e. 
The sheath tube as discussed with reference to Figs.18a-c. 
The sheath tube as discussed with reference to Fig.19. 
The sheath tube as discussed with reference to Figs.23a-c. 
The sheath tube as discussed with reference to Fig.26b. 
The sheath tube as discussed with reference to Fig.36a. 
The sheath tube as discussed with reference to Fig.37a. 
Upon election of any of Species 3-9, 11, 13 or 15-22, a Species must be elected from Set X:    
The sheath lumens as discussed with reference to Fig.2b. 
The sheath lumens as discussed with reference to Fig.2c.
The sheath lumens as discussed with reference to Fig.2d.
The sheath lumens as discussed with reference to Fig.2e.
The sheath lumens as discussed with reference to Figs.3a-b.
The sheath lumens as discussed with reference to Fig.5a.
The sheath lumens as discussed with reference to Fig.5b.
The sheath lumens as discussed with reference to Fig.6a.
The sheath lumens as discussed with reference to Fig.6b.
The sheath lumens as discussed with reference to Fig.6c.
The sheath lumens as discussed with reference to Fig.6d.
The sheath lumens as discussed with reference to Fig.6e.
The sheath lumens as discussed with reference to Fig.6f.
The sheath lumens as discussed with reference to Fig.6g.
The sheath lumens as discussed with reference to Fig.6h.
The sheath lumens as discussed with reference to Fig.6i.
The sheath lumens as discussed with reference to Fig.6j.
The sheath lumens as discussed with reference to Fig.6k.
The sheath lumens as discussed with reference to Fig.6l.
The sheath lumens as discussed with reference to Fig.6m.
The sheath lumens as discussed with reference to Fig.6n.
The sheath lumens as discussed with reference to Fig.6o.
The sheath lumens as discussed with reference to Fig.6p.
The sheath lumens as discussed with reference to Figs.11a-b.
The sheath lumens as discussed with reference to Figs.13a-b.
The sheath lumens as discussed with reference to Fig.14.
The sheath lumens as discussed with reference to Figs.16a-b.
The sheath lumens as discussed with reference to Figs.17a-c.
The sheath lumens as discussed with reference to Figs.17d-e.
The sheath lumens as discussed with reference to Figs.18a-c.
The sheath lumens as discussed with reference to Fig.19.
The sheath lumens as discussed with reference to Figs.23a-c.
The sheath lumens as discussed with reference to Fig.26b.
The sheath lumens as discussed with reference to Fig.27c.
The sheath lumens as discussed with reference to Fig.36a.
Upon election of species C, a Species must be elected from Set XI:    
The sheath proximal end with reference to Figs.1a-b.
The sheath proximal end with reference to Figs.2a-b.
The sheath proximal end with reference to Fig.2c
The sheath proximal end with reference to Fig.2d.
The sheath proximal end with reference to Fig.2e.
The sheath proximal end with reference to Figs.3a-b.
The sheath proximal end with reference to Fig.6p.
The sheath proximal end with reference to Figs.7a-c.
The sheath proximal end with reference to Figs.8a-c.
The sheath proximal end with reference to Fig.11a.
The sheath proximal end with reference to Figs.12a-c.
The sheath proximal end with reference to Fig.23a.
The sheath proximal end with reference to Fig.23b.
The sheath proximal end with reference to Fig.26b.
The sheath proximal end with reference to Fig.37a.
The sheath proximal end with reference to Fig.37c.
Note: these multiple species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. This finding is provisional, and applicant’s argument otherwise is welcome. Note that the finding of claims being generic cannot impact the validity of the species requirement. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Wesley Scott Ashton on 29 September, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795